       Case 1:19-cv-04289-PAE-KNF Document 39 Filed 04/20/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


LEANDRO VALDEZ MORONTA, et al.,

                                        Plaintiffs,                  19 Civ. 4289 (PAE) (KNF)
                        -v-
                                                                             ORDER
E&M FOOD MARKET CORP., et al.,

                                        Defendants.


PAUL A. ENGELMAYER, District Judge:

        The Court having been advised by the mediator that the parties have settled their dispute,

including claims brought under the Fair Labor Standards Act (“FLSA”) and the New York Labor

Law, Dkt. 35, it is hereby ordered that all deadlines previously set in this action are adjourned

sine die.

        It is further ordered that the parties shall submit, no later than May 4, 2020: (a) a fully-

executed copy of their written settlement agreement, which will be placed on the public docket,

see Wolinsky v. Scholastic Inc., 900 F. Supp. 2d 332, 335 (S.D.N.Y. 2012); (b) a joint letter

setting forth their views as to why their settlement agreement is fair and reasonable and should

be approved in light of the factors enumerated in Wolinsky, 900 F. Supp. 2d at 335–36; and

(c) counsel’s time and expense records if an award of attorneys’ fees and costs is requested.

        The parties’ submissions shall comply with the Court’s Individual Rules of Practice in

Civil Cases, including § 4(C) of the same (directing settling parties in FLSA actions to Cheeks v.

Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015) and Wolinsky, 900 F. Supp. 2d at

332), unless the parties consent to proceed before the assigned magistrate judge. If the parties do

so consent, they are directed to complete the consent form at
      Case 1:19-cv-04289-PAE-KNF Document 39 Filed 04/20/20 Page 2 of 2



https://nysd.uscourts.gov/sites/default/files/2018-06/AO-3.pdf and submit a scanned copy of the

signed form to EngelmayerNYSDchambers@nysd.uscourts.gov forthwith.

       SO ORDERED.

                                                         PaJA.�
                                                   __________________________________
                                                         PAUL A. ENGELMAYER
                                                         United States District Judge
Dated: April 20, 2020
       New York, New York




                                               2
